Citation Nr: 0003410	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-20 795	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of carcinoma of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
December 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the RO which denied an increased (compensable) 
rating for residuals of carcinoma of the larynx.


FINDINGS OF FACT

It has been over two years since completion of radiation 
treatment for carcinoma of the larynx, and there has been no 
recurrence of the cancer.  The residuals of carcinoma of the 
larynx are now manifested by moderate hoarseness on extended 
use of the voice and thick mucus on the true vocal cords.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of 
carcinoma of the larynx have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6517, 
6519, 6819 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 
6519, 6819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1965 to December 
1989, including service in Vietnam.

A February 1992 medical report reveals the veteran had a 6 
week history of progressive hoarseness and sore throat.  He 
underwent diagnostic laryngoscopy, bronchoscopy and 
esophagoscope and biopsy of a right true vocal cord lesion.  
Evaluation of the vocal cord tumor revealed differentiated 
squamous cell carcinoma.  

In an April 1992 letter, Lawrence R. Coia, M.D. stated the 
veteran was under his care for an early stage cancer of the 
vocal cord.  He related the veteran was currently receiving 
radiation therapy which should be completed in early May.  
Dr. Coia stated the veteran should recover from the side 
effects of this treatment possibly one month later and that 
his overall prognosis was excellent.

In May 1992, the veteran filed a claim for service connection 
for cancer of the larynx.

A June 1992 VA ear, nose, and throat consultation noted the 
veteran's history of carcinoma of the larynx and subsequent 
radiation therapy.

In November 1992, the veteran complained of his throat being 
irritated.  He also complained of developing phlegm.

Outpatient private treatment reports from 1993 note the 
veteran was doing well with no reoccurrence of the carcinoma.  
On one occasion in 1993, his voice was weak and the examiner 
noted he had a recent upper respiratory infection.

In September 1994, the RO granted service connection for 
residuals of carcinoma of the larynx, assigning a 100 percent 
rating effective from May 1992 (when the claim for service 
connection was filed) to June 1994 (over two years after 
radiation therapy for the cancer was completed), and 
effective from July 1994 the condition was rated 
noncompensable.  The grant of service connection was based on 
a finding that the condition was due to Agent Orange exposure 
during Vietnam service.

On an October 1994 VA examination, the veteran reported that 
since his radiation treatment he had neck cramps at night.  
He also reported having reflux symptoms which awoke him from 
sleep.  The examiner noted the veteran had a hoarse baseline 
of his voice.  The diagnosis was laryngeal carcinoma, 
questionable stage, treated with radiation therapy.  The 
examiner stated there was no evidence of recurrence.  

In a follow-up report in February 1995, the examiner of the 
October 1994 examination stated the veteran had done well 
since his radio therapy for larynx cancer.  He reported there 
was no evidence that he had metastatic disease.  He reported 
there was no interference with his breathing and that the 
veteran told him he was no longer hoarse.  He stated the 
veteran could use his voice normally but could not "shout at 
the top of his lungs for two hours."

The RO, in a March 1995 decision, continued the 
noncompensable rating for residuals of carcinoma of the 
larynx.

In an April 1995 notice of disagreement, the veteran stated 
that he worked in an environment which aggravated his larynx 
condition and prevented him from satisfactorily performing 
his job.

Scott Busch, D.O., in a June 1995 letter, stated that the 
veteran had been under his observation for two years and that 
his larynx condition had remained relatively stable.  He 
noted the veteran had experienced some discomfort in the 
affected area which was to be expected.  He also noted that 
any yelling or continuous conversation over the telephone and 
radio over-exerted the vocal cords and caused cramps and 
hoarseness which reduced his voice power by fifty to eighty 
percent.  He reported that exposure to second hand cigarette 
smoke would also cause a reduction of voice power by the same 
margin but with disastrous long term effects.  It was noted 
that regular examinations would be needed to detect any new 
lesions as early as possible.

During an August 1995 RO hearing, it was noted that the 
veteran completed radiation treatment for larynx cancer in 
May 1992.  The veteran reported that he worked as a 
dispatcher, that his employment duties involved making many 
telephone calls, and that such caused problems with his 
voice.  However, he said he was able to function at work.  He 
stated his condition was also aggravated when he raised his 
voice at his children.  He stated that his throat got dry and 
that his throat would cramp up.  He testified that he had to 
be mindful of saving his voice.  He reported his voice power 
was reduced to 40 to 60 percent.  He claimed he lost his 
voice approximately 2 to 3 times a year.

In 1995 and 1996, the veteran received follow-up treatment 
for his larynx condition.  It was reported that there was no 
recurrence of the larynx carcinoma.

On an August 1999 VA examination, it was noted the veteran 
was status post laryngeal cancer resection and radiation 
therapy.  The examiner stated that currently the veteran had 
no symptoms.  Physical examination revealed his neck had no 
tenderness, and his texture was within normal limits.  There 
was no ulceration or breakdown of the skin.  There was no 
elevation or depression of the scar.  The underlying tissue 
was within normal limits.  There were no masses palpated.  
There was no inflammation, keloid, or edema demonstrated.  
The color of the scar molded nicely with the background 
color.  There was no disfigurement that could be realized on 
external examination.  Examination demonstrated he had thick 
mucus on the true vocal cords, which was consistent with 
status post radiation therapy.  The examiner related that the 
remainder of the examination was symmetric.  His true vocal 
cords were mobile bilaterally.  There was no pooling of 
saliva.  The diagnosis was status post vocal cord excision, 
no evidence of recurrence and no evidence of surgical scar or 
disfigurement.

II.  Analysis

The veteran's claim for an increased (compensable) rating for 
his service-connected residuals of carcinoma of the larynx is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The criteria for rating respiratory conditions changed on 
October 7, 1996, during the pendency of the present appeal.  
Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet.App. 308 (1990).

Under the old rating criteria in effect prior to October 7, 
1996, malignant new growths of a specified part of 
respiratory system, exclusive of skin growths, are rated 100 
percent for 2 years following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure; at this point, if there has been no local 
recurrence or metastases, the rating will be made on 
residuals.  38 C.F.R. § 4.97, Code 6819 (1996).  The new 
rating criteria, effective October 7, 1996, are less 
generous, and essentially provide that the 100 percent rating 
will continue for 6 months after anti-cancer therapy is 
completed, and then the condition is rated based on 
residuals.  38 C.F.R. § 4.97, Code 6819 (1999).  The medical 
evidence shows the veteran completed radiation treatment for 
carcinoma of the larynx in May 1992, and there has been no 
recurrence of cancer since then.  The RO assigned a 100 
percent rating from May 1992 to June 1994 (over 2 years).  At 
this point, the condition is to be rated based on residuals, 
under other diagnostic codes.

Under the old criteria of 38 C.F.R. § 4.97, Code 6517 (1996), 
healed injuries of the larynx are rated as interference with 
voice (aphonia) or respiration.  The veteran does not allege 
and the medical evidence does not show respiratory problems 
due to larynx carcinoma, and thus a rating under pulmonary 
codes is not warranted.  The veteran maintains he has 
problems with his voice.  The old and new versions of Code 
6519 of 38 C.F.R. § 4.97 (1996 and 1999) are essentially the 
same and provide that complete organic aphonia, with a 
constant inability to speak above a whisper, is rated 60 
percent; and partial (incomplete) aphonia is rated as chronic 
laryngitis.  The medical evidence clearly shows that the 
veteran is able to speak above a whisper, and thus there is 
no basis for a 60 percent rating under Code 6519.  

The veteran's residuals of larynx cancer are thus to be rated 
as chronic laryngitis under 38 C.F.R. § 4.97, Code 6516.  The 
old version of Code 6516 (1996) provides that chronic 
laryngitis is rated 10 percent when moderate, with catarrhal 
inflammation of cords or mucous membrane, and moderate 
hoarseness; a 30 percent rating is assigned for severe 
laryngitis, with marked pathological changes, such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  The new version of Code 6516 (1999) provides 
that chronic laryngitis is rated 10 percent when there is 
hoarseness, with inflammation of cords or mucous membrane; a 
30 percent rating is assigned when there is hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or premalignant changes on biopsy.  

A review of the record shows that on an October 1994 VA 
examination, the veteran was noted to have a hoarse baseline 
of his voice.  A follow-up report in February 1995 indicates 
he was not hoarse.  The examiner indicated the veteran could 
use his voice in a normal fashion but could not raise his 
voice for a prolonged period.  In a June 1995 letter, Dr. 
Busch stated that any yelling or continuous conversation 
over-exerted the vocal cords and caused cramps and 
hoarseness, reducing his voice power by fifty to eighty 
percent.  The veteran testified in August 1995, that his job 
required him to frequently talk and such caused problems with 
his voice.  On an August 1999 VA examination, the veteran did 
not have any complaints.  However, physical examination 
revealed he had thick mucus on the true vocal cords which was 
consistent with status post radiation therapy.

The evidence as a whole shows the veteran generally has full 
use of his voice for ordinary conversation, but he becomes 
moderately hoarse on extended use of his voice (more so than 
an individual not having residuals of larynx cancer), and 
examination also shows thick mucus on the true vocal cords 
due to earlier radiation treatment.  Bearing in mind the 
benefit of the doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the criteria for a 10 percent rating have been met 
under either the old or new version of Code 6516.

The Board finds that a rating in excess of 10 percent is not 
warranted under either the old or the new version of Code 
6516, as the medical evidence, detailed above, does not 
reveal signs and symptoms listed for a higher rating of 30 
percent under such code.  Moreover, this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted. 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  There have been no recent hospitalizations for this 
condition, and there is no evidence of marked interference 
with employment in recent years, due to residuals of 
carcinoma of the larynx, beyond the industrial impairment 
acknowledged by the 10 percent schedular rating which the 
Board has assigned.


ORDER

An increased 10 percent rating for residuals of carcinoma of 
the larynx is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

